Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson-Gal et al. (US Patent Application Publication 2021/0044579) in view of Olderdissen (US Patent Application Publication 2020/0026505)
Regarding claims 1, 5 and 9 Nelson-Gal et al.  discloses a client device for use with an access point device, a gateway device, an external network, and an external server, the gateway device configured to provide a wireless local area network, (see fig. 1-2, see [0050] passive network connected devices in isolated networks that are separate and/or independent of the wider corporate LAN) 
the access point device being configured to onboard onto the gateway device (see, fig. 2, see [0089] With reference to FIGS. 2 and 4, the CUS 202 component may be configured to receive a software/firmware file from a user, entity or system (e.g., file distribution server, etc.).)
the external server having stored therein firmware version information indicating a most recent firmware version number, n, associated with the access point device (see [0089] The CUS 202 component may create a firmware profile 400 IE that associates the firmware file with a specific make and model (e.g., via make-model 402 IE), as well as a user, author, or entity (e.g., via creator 410 IE) that created or submitted the firmware file. The CUS 202 component may store the firmware file and/or the firmware profile 400 IE in a secure repository in a form that can be made immutable.), 
the access point device having a loaded firmware version number, m, loaded thereon, said client device comprising (see [0091 The proxy agents 206 may receive and use the firmware profile 400 IE to cause select passive devices 106 of a specific make and model to install the firmware file and/or perform a corresponding update procedure. The passive devices 106 may perform the update procedure, collect feedback information, and send the feedback (e.g., state transition history information, firmware version information, etc.) to their respective proxy agents 206 for forwarding to the CUS 202 component.): 
a memory; and a processor configured to execute instructions stored on said memory to cause said client device to: connect to the access point device;  obtain, from the access point device, the loaded firmware version number, m; ( see [0091] The proxy agents 206 may receive and use the firmware profile 400 IE to cause select passive devices 106 of a specific make and model to install the firmware file and/or perform a corresponding update procedure. ) 
obtain, from the external server via the external network, the most recent firmware version number, n; (see [0091] The passive devices 106 may perform the update procedure, collect feedback information, and send the feedback (e.g., state transition history information, firmware version information, etc.) to their respective proxy agents 206 for forwarding to the CUS 202 component. The CUS 202 component may receive and use the feedback to update the result counts 412 IE of the firmware profile 400 IE and perform other similar operations.)
Nelson-Gal et al. fail to specifically point out disconnect from the access point device; and wait a predetermined period of time and then connect to the gateway device; wherein the predetermined period of time is a first period of time when m=n, and wherein the predetermined period of time is a second period of time when m<n as claimed.  
However Olderdissen teaches disconnect from the access point device; and wait a predetermined period of time and then connect to the gateway device ( see[0044-43] certain attributes in rulebase 126 pertaining to resource service levels might constrain changing the operating environment of certain components for performing firmware upgrades to specified time periods. A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. ),
Olderdissen teaches wherein the predetermined period of time is a first period of time when m=n, and wherein the predetermined period of time is a second period of time when m<n( see fig. 2A-C, see [0044] The firmware update schedule, derived in part from rulebase 126, is executed across the distributed computing system by instances of the firmware management framework interacting with locally downloaded firmware management plug-ins (step 110). See also [0052] A schedule generator 232 at firmware management agent 220.sub.11 uses information from download manager 228 (e.g., pertaining to local plug-ins 224.sub.11), rulebase 126, and/or other sources to generate instances of firmware operation schedules 248. The firmware operation schedules generated by the schedule generator comprise time-based sequences of instructions to carry out one or more firmware operations, such as firmware enumeration or firmware updates.).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Nelson-Gal et al. invention with Olderdissen invention because Olderdissen invention provides a way to schedule resources for performing firmware updates (see Olderdissen [0006]).
Regarding Claims 2, 6 and 10 Nelson-Gal et al. in view of Olderdissen discloses everything as applied above (see claims 1, 5 and 9). 
Nelson-Gal et al. fail to specifically point out wherein said processor is further configured to cause the client device to obtain the most recent firmware version number, n, from a uniform resource locator of the Internet as claimed.
However Olderdissen teaches wherein said processor is further configured to cause the client device to obtain the most recent firmware version number, n, from a uniform resource locator of the Internet ( see [0071]  As shown, the firmware instructions can be presented (e.g., using RESTful HTTP methods) to the firmware management plug-ins in a structured object form (e.g., JSON) comprising parameters (e.g., example firmware instruction parameters 298) describing a target “node” for executing the instruction, a target plug-in “url”, an operating system “environment” of the target plug-in, a “timestamp” indicating when the instruction is to be executed, a vendor-agnostic firmware “command” to be executed at the target plug-in, and/or other parameters.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Nelson-Gal et al. invention with Olderdissen invention because Olderdissen invention provides a way to schedule resources for performing firmware updates (see Olderdissen [0006]).
Regarding Claims 3, 7 and 11 Nelson-Gal et al. in view of Olderdissen discloses everything as applied above (see claims 2, 6 and 10). 
Nelson-Gal et al. fail to specifically point out wherein the uniform resource locator of the Internet is obtained from the access point device as claimed.
However Olderdissen teaches wherein the uniform resource locator of the Internet is obtained from the access point device. ([0043] firmware management plug-in repository 130 can be a public cloud-based repository external to the distributed computing system. In certain embodiments, firmware management plug-in repository 130 is updated atomically so as to manage conflicts across multiple access points (e.g., nodes, users, access point, etc..). see [0071] the firmware instructions can be presented as a target plug-in “url)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Nelson-Gal et al. invention with Olderdissen invention because Olderdissen invention provides a way to schedule resources for performing firmware updates (see Olderdissen [0006]).
Regarding Claims 4, 8 and 12 Nelson-Gal et al. in view of Olderdissen discloses everything as applied above (see claims 1, 5 and 9). 
Nelson-Gal et al. fail to specifically point out wherein the second predetermined period is longer than the first predetermined period as claimed.
However Olderdissen teaches wherein the second predetermined period is longer than the first predetermined period. ( see [0052]  The second period represents when the firmware needs updated, which will be longer than time period when firmware version is equal,  and no update needed. The firmware operation schedules generated by the schedule generator comprise time-based sequences of instructions to carry out one or more firmware operations, such as firmware enumeration or firmware updates. In some cases, schedule generator 232 might interact with a resource controller 258 at cluster 250.sub.1 to collect resource usage metrics to be used to determine certain attributes (e.g., execution time, execution location, etc.) of the instructions associated with the firmware operation schedules 248. For example, such resource usage metrics might indicate that a certain node in cluster 250.sub.1 has resources available to host the plug-in download operations, firmware enumeration operations, firmware update operations, and/or other firmware operations for a particular portion of the cluster components 240.sub.1.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Nelson-Gal et al. invention with Olderdissen invention because Olderdissen invention provides a way to schedule resources for performing firmware updates (see Olderdissen [0006]).


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        September 29, 2022

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478